DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claims 25-43 are currently pending and have been fully considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partially enclosed channel that is open along at least a portion of a length of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,526,557.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward a system with a process vessel that comprises a mixer and an extruding element in which the extruding element is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-33, 35-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over AMBRETTE et al. (U.S. 3114933).
AMBRETTE et al. teach an apparatus for continuously preparing and extruding plastic compositions.  AMBRETTE et al. teach in lines 10-22 of column 1 the apparatus is for preparing plastic compositions. 


    PNG
    media_image1.png
    493
    709
    media_image1.png
    Greyscale

AMBRETTE et al. teach in lines 25-72 of column 2, and lines 1-56 of column 3, the apparatus has a longitudinal mixing trough or vat 10 having a semi cylindrical bottom with a bottom discharge opening or port 14.  
AMBRETTE et al. teach a shaft 12 with radial paddles 13 that extend through mixing trough or vat.
Located below the trough or vat is an extruding screw means.  The extruding screw means comprises a screw conveyor or worm 15 in a housing 16.  

The opening or port 18 communicates with space or spaces 20 with the opening or port 18 being preferably coextensive with at least two of said spaces 20.  
Interposed between the mixing trough or vat and the extruding screw means is a means for positively or force feeding a composition from the former to the later.  The force-feeding means comprises a casing 22 with passage 24.  The casing is affixed with its upper side to the bottom of the trough or vat with the passage aligned with the discharge opening or port 14 of the mixing trough or vat.  The casing is also affixed with its lower side to the top side of housing 16 with the passage open at its bottom or discharge side for communication with the intake opening or port 18 of said housing 16.  
The apparatus that comprises the longitudinal mixing trough or vat 10, the casing 22 with passage 24, and the housing 16 may be construed as the process vessel along with multiple walls that extend along a length of the process vessel such as the longitudinal mixing trough or vat 10.
Casing 22 comprises a pair of laterally spaced apart shafts 26 and 27.
Blades 28 and 29 are carried by spaced apart shafts 26 and 27.

The housing 16 comprising the screw conveyor or worm 15 may be construed as the extruding element spaced apart from the mixer.    
The casing 22 is also affixed with its lower side to the top side of housing 16 with the passage open at its bottom or discharge side for communication with the intake opening or port 18 of said housing 16.  The intake opening 18 along with the housing 16 may be construed as a partially enclosed channel with the intake opening 18 being construed as the portion of the channel that is open along a portion of the extruding element.  
AMBRETTE et al. do not explicitly teach that the apparatus is used for producing a fuel composition.
However, applicant is reminded that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding clams 26-29, AMBRETTE et al. teach in line 75 of column 3, and lines 1-4 of column 4, blade 28 and blade 29 that are oppositely rotated and spaced apart by being on shaft 26 and 27.
Regarding claims 30, 31 and 33, AMBRETTE et al. teach in lines 1-16 of column 4 that the oppositely revolved blades 28 and 29 exert downward thrust toward the conveyor screw or worm in housing 16.  mixer moves material toward partially enclosed channel.
Regarding claim 32, AMBRETTE et al. teach housing 16 with screw conveyor or worm 15.  
Regarding claim 35, AMBRETTE et al. do not teach that the screw conveyor or worm can rotate in opposite directions.  
However, AMBRETTE et al. teach in lines 55-62 of column 2 that the screw conveyor or worm is mounted in the bore of a housing.

Regarding claims 36-38, AMBRETTE et al. teach in lines 44-49 of column 4 that the casing 22 or housing 16 may be provided with a jacketing medium in which a heating medium may be circulated.  
Regarding claim 39, AMBRETTE et al. teach in lines 10-22 of column 1 the apparatus is for preparing plastic compositions.
Regarding claims 40-41, AMBRETTE et al. teach in lines 3-21 of column 3 the housing 16 is on the bottom of the apparatus.  The bottom of the housing 16 would be construed as the bottom wall of the apparatus.  The intake opening or port 18 of the housing would be construed to as a trough.
Regarding claim 43, AMBRETTE et al. do not explicitly teach that the apparatus is substantially rectangular.  
However, the shape of the apparatus appears to be a matter of design choice and it appears that the apparatus would be equally effective in different design configurations with a reasonable expectation of success.

34 is rejected under 35 U.S.C. 103 as being unpatentable over AMBRETTE et al. (U.S. 3114933) as applied to claims 25-33, 35-41, and 43 above, and further in view of FRIEDRICH (U.S. 4938605).
The above discussion of AMBRETTE et al. is incorporated herein by reference.
AMBRETTE et al. do not teach the use of a cutter at the end of the outlet of the housing 16.  
However, FRIEDRICH teaches an apparatus for continuous extrusion of a plastic mass.
FRIEDRICH teach in lines 1-6 of column 3 a cutting device at the end of an extruder.  
The motivation to place a cutting device at the end of the housing that comprises the extruder is found in lines 1-6 of column 3.
FREIDRICH teaches that cutting devices allow for strands or granules to be formed.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.


Response to Arguments


Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references do not teach a process vessel with an inner partially enclosed channel with an extruder with an outlet in which the inner partially enclosed channel is partially open near the outlet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DEMILT et al. (U.S 3760717) teach a shredder-compactor, exemplified by Fig 2. DEMILT et al. teach in lines 43-56 of column 2 a shredder-hopper 10 
CATHCART (USPGPUB 2013/0319262) teaches a method and apparatus that comprises a mixing chamber and multiple screw conveyors in the apparatus.
GAUER ET AL. (U.S. 3781397) teach a continuous production for making molding materials with a proportioning screw, and extruding screw.  
SATO ET AL. (USPGPUB 20100234557) teach a process for producing aliphatic polyester with a mixer, followed by screw stirring reactor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771